Citation Nr: 0802598	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back condition.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin condition, claimed as a rash. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active service from September 1971 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board notes that jurisdiction over the 
veteran's claims file was subsequently transferred to the New 
Orleans, Louisiana RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the RO denied the veteran's initial claim of 
service connection for a low back condition in a rating 
decision dated July 1996.  The veteran was notified of this 
decision in a letter dated July 17, 1996, and timely 
perfected his appeal.  The Board of Veterans' Appeals (Board) 
then issued a decision dated April 1999 in which the claim 
was denied.  The Board found that:  the veteran had currently 
diagnosed chronic low back pain and degenerative joint 
disease; the veteran had submitted competent lay evidence of 
incurrence of a back injury during service; there was no 
evidence of incurrence of degenerative changes of the lumbar 
spine during service or within the year after separation from 
service; and there was no competent medical evidence of a 
link between any of the veteran's current back disorders and 
any disease or injury in service.  

The veteran submitted a statement in March 2003 to reopen his 
claim of service connection for a low back condition.  The RO 
denied the veteran's claim on the basis that he failed to 
submit new and material evidence.  The veteran was notified 
of this decision in a letter dated March 5, 2004, and timely 
perfected his appeal.      

The RO denied the veteran's initial claim of service 
connection for a skin condition in a rating decision dated 
April 1975.  The veteran was notified of this decision in a 
letter dated May 5, 1975, and did not appeal.  Thus, the 
decision became final.  

The veteran subsequently requested that his claim of service 
connection for a skin condition be reopened in January 1994.  
The RO denied the veteran's petition to reopen in a rating 
decision dated April 1995.  The veteran perfected an appeal 
to the Board, which issued a decision in April 1999 remanding 
the claim.  Following the remand, the Board issued an opinion 
in August 2000 which found that there was no medical evidence 
of a skin condition in service and no competent medical 
evidence of a nexus or link between current diagnoses and any 
disease in active military service.  The Board noted that the 
veteran was found to have a scaly rash on his chest and 
posterior upper trunk upon VA examination in March 1975 and 
that the diagnosis was mild fungus infection.  The Board 
further noted that VA outpatient treatment records from 
October 1994 to September 1995 showed treatment for a fungal 
infection of the hands and feet.  The veteran's hearing 
testimony that he had calluses on his feet during basic 
training and that he later picked up a fungal infection in 
Korea which resulted in pus coming out from the soles of his 
feet and which then spread to his hands was also considered.  

In October 2001, the veteran filed a claim to reopen.  In 
rating decisions dated in February and June 2002, the RO 
found that new and material evidence adequate to reopen the 
claim for entitlement to service connection for a skin 
disorder had not been presented.  

In March 2003, the veteran submitted a statement to reopen 
his claim of service connection for a skin condition.  The RO 
denied the veteran's claim on the basis that he failed to 
submit new and material evidence.  The veteran was notified 
of this decision in a letter dated March 5, 2004, and timely 
perfected his appeal.      

While the RO appears to have subsequently reopened the 
finally decided claims, by way of the January 2005 statement 
of the case, and considered the claims on the merits, the 
Board notes that it must consider in the first instance 
whether the claims were properly reopened.  Therefore, the 
Board has rephrased the issues on appeal.  The appellant's 
prior claims were previously denied.  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claims on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).   

However, the Board's review of the claims file reveals that 
additional action is required for both issues pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) established significant 
new requirements with respect to the content of the duty-to-
inform notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify the veteran 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  A remand is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claims for service connection for a 
low back condition and skin condition.  
The notice letter must describe the 
elements necessary to establish service 
connection for a low back condition as 
well as a skin condition, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The veteran should 
then be afforded an appropriate period of 
time to respond.  The RO should also 
attempt to obtain any additional evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms. 

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


